Citation Nr: 0315105	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  01-02 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to 
March 30, 2000, and entitlement to a rating in excess of 80 
percent after March 30, 2000, for nerve palsy of the peroneal 
division of the sciatic nerve on the left lower extremity.

2.  Entitlement to an effective date, earlier than March 30, 
2000, for a total disability rating for compensation based on 
unemployability of the individual (TDIU).

3.  Entitlement to an effective date, earlier than March 30, 
2000, for entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


REMAND

In a letter dated March 11, 2003, the Board notified the 
veteran specifically as to what evidence was needed to 
support his claims under the VCAA (Veterans Claims Assistance 
Act of 2000).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir 2003), the United States 
Court of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and that the 
claimant has "not less than 30 days to respond to the 
notice" is invalid because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  As matters stand, the record has a procedural 
defect in the notice required under the VCAA, which may no 
longer be cured by the Board.  Accordingly, the Board must 
remand the case in order to satisfy VA's duty to notify the 
appellant.

Under the circumstances, this case is REMANDED for the 
following:

1.  The veteran should be notified, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate his claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence.

2.  The veteran should be allowed the 
period of time provided by law for a 
response.

Following completion of these actions, the evidence should be 
reviewed to determine whether the veteran's claims may now be 
granted.  If in order, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration in accordance with usual procedures.  The 
purpose of this REMAND is to afford the appellant due process 
of law and the notice required by the VCAA.  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.  No action is required of the veteran until he 
receives further notice.  In addition to evidence, the 
veteran has the right to submit additional argument relative 
to the issues under appeal.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



